DETAILED ACTION
This Office Action in response to applicant’s amendment and arguments submitted on January 22, 2021 for Application# 16/193,572.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-10 are pending, of which claims 1-3 and 7 are rejected under 35 U.S.C. 103.

Claims 1 and 7 are amended.
No newly added claims,
Claims 4-6 and 8-10 are canceled.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The priority date request is placed in the file for PCT Application: PCT/CN2016/089379 filed on 07/08/16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour Levine US 5,890,079 (hereinafter ‘Levine’) in view of Peverill et al. US 2016/0137311 A1 (hereinafter ‘Peverill’) as applied, and further in view of Masafumi Sato US 2011/0273573 A1 (hereinafter ‘Sato’).

Levine: Col 6 Lines 8-12: disclose an archival data storage system to store data for future retrieval is equated by examiner as a backup) method performed during a flight of an aircraft (Levine: Col 2 Lines 51-54: disclose continuously monitoring aircraft sensors such as altitude and other parameters sending them to ground based monitoring system via satellite communication links. The teaching is clear that the data is monitored during aircraft is in flight), the method being performed by a backup apparatus (Levine: Col 6 Lines 8-12: disclose an archival data storage system), the method comprising:
wirelessly (Levine: Col 2 Lines 55-56: disclose transmission via satellite communication links which is equated to wirelessly transmission) obtaining aerial photography data (Levine: Col 2 Line 57: disclose video data is part of the transmitted parameters is equated to aerial photography data) from a storage module of the aircraft (Levine: Col 5 Lines 65-67: disclose SMART ‘storage module of the aircraft’ receives data from aircraft); 
storing the obtained aerial photography (Levine: Col 4 Lines 17-20: disclose video ‘aerial photography’ stored in ground based archival recording of the data). 
It is noted, however, Levine did not specifically detail the aspects of
wirelessly sending the aircraft an instruction for instructing the aircraft to delete the aerial photography data stored in the storage module as recited in claim 1.
On the other hand, Peverill achieved the aforementioned limitations by providing mechanisms of
Peverill: paragraph 0028: disclose wirelessly communicated from the UAV to ground control station) sending the aircraft an instruction for instructing the aircraft to delete the aerial photography data stored in the storage module (Peverill: paragraph 0033: disclose erasing onboard data storage device when communication between the Ground Control Station and UAV is lost. Therefore the erase data is instructing the aircraft to delete data and also disclosed that the operator can communication and instruct the UAV wirelessly).
The motivation for doing so would have been to fallen into an enemy's possession (Peverill: Paragraph 0033).
It is noted, however, neither Levine nor Peverill specifically detail the aspects of
handheld,
when a stored data amount in the storage module of the aircraft exceeds a preset warning line as recited in claim 1.
On the other hand, Sato achieved the aforementioned limitations by providing mechanisms of
handheld (Sato: paragraph 0098: disclose mobile telephones ‘handheld’ with a camera function),
when a stored data amount in the storage module of the aircraft exceeds a preset warning line (Sato: paragraph 0050: disclose determination is made whether moving image data equal or more ‘exceeds’ than a predetermined ‘preset warning line’ amount is accumulated in the memory, examiner equates this memory to storage module of the aircraft. When the moving image is more than the predetermined amount, the card writing block reads the accumulated in the memory into the memory card ‘backup’. Peverill reference teaches about camera being mounted on an aircraft).
The motivation for doing so would have been to copy data to another source when the current storage reached its capacity and to make room for additional data that is being captured.
Levine, Sato and Peverill are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Image Processing Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Levine, Sato and Peverill because they are both directed to image processing systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Peverill and Sato with the method described by Levine in order to solve the problem posed.
Therefore, it would have been obvious to combine Peverill and Sato with Levine to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Levine disclose, monitoring a data backup operation (Levine: Col 2 Lines 51-54: disclose continuously monitoring aircraft sensors such as altitude and other parameters sending them to ground based monitoring system via satellite communication links. The teaching is clear that the data is monitored during aircraft is in flight).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Levine did not specifically detail the aspects of
monitoring a pressing operation of a backup button in a wireless mode as recited in claim 3.
On the other hand, Peverill achieved the aforementioned limitations by providing mechanisms of
monitoring a pressing operation of a backup button in a wireless mode (Peverill: Paragraph 0045: disclose remote operators wirelessly communicating with UAV for the data and it implies that backup operation is in wireless mode).

As per claim 7, Levine disclose, A backup (Levine: Col 6 Lines 8-12: disclose an archival data storage system to store data for future retrieval is equated by examiner as a backup) method performed during a flight of an aircraft (Levine: Col 2 Lines 51-54: disclose continuously monitoring aircraft sensors such as altitude and other parameters sending them to ground based monitoring system via satellite communication links. The teaching is clear that the data is monitored during aircraft is in flight), the method being performed by the aircraft, the method comprising:
wirelessly (Levine: Col 2 Lines 55-56: disclose transmission via satellite communication links which is equated to wirelessly transmission) sending aerial photography data (Levine: Col 2 Line 57: disclose video data is part of the transmitted ‘sending’ parameters is equated to aerial photography data) in a storage module of the aircraft (Levine: Col 5 Lines 65-67: disclose SMART ‘storage module of the aircraft’ receives data from aircraft) to a backup apparatus or a cloud server (Levine: Col 6 Lines 8-12: disclose an archival data storage system and Examiner understands that the prior art does not teach cloud server, however due to “or” only either backup apparatus or cloud server needed to be taught but not both), so that the backup apparatus or the cloud server obtains and stores the aerial photography data (Levine: Col 4 Lines 17-20: disclose video ‘aerial photography’ stored in ground based archival recording of the data).
It is noted, however, Levine did not specifically detail the aspects of
wirelessly receiving an instruction for instructing the aircraft to delete the aerial photography data stored in the storage module from the backup apparatus or the cloud serer; and 
deleting the aerial photography data stored in the storage module as recited in claim 1.
On the other hand, Peverill achieved the aforementioned limitations by providing mechanisms of
wirelessly (Peverill: paragraph 0028: disclose wirelessly communicated from the UAV to ground control station) receiving an instruction for instructing the aircraft to delete the aerial photography data stored in the storage module from the backup apparatus or the cloud serer (Peverill: paragraph 0033: disclose erasing onboard data storage device when communication between the Ground Control Station and UAV is lost. Therefore the erase data is instructing the aircraft to delete data and also disclosed that the operator can communication and instruct the UAV wirelessly); and 
deleting the aerial photography data stored in the storage module (Peverill: paragraph 0033: disclose erasing onboard data storage device when communication between the Ground Control Station and UAV is lost).
It is noted, however, neither Levine nor Peverill specifically detail the aspects of
handheld,
when a stored data amount in the storage module of the aircraft exceeds a preset warning line as recited in claim 1.
On the other hand, Sato achieved the aforementioned limitations by providing mechanisms of
handheld (Sato: paragraph 0098: disclose mobile telephones ‘handheld’ with a camera function),
when a stored data amount in the storage module of the aircraft exceeds a preset warning line (Sato: paragraph 0050: disclose determination is made whether moving image data equal or more ‘exceeds’ than a predetermined ‘preset warning line’ amount is accumulated in the memory, examiner equates this memory to storage module of the aircraft. When the moving image is more than the predetermined amount, the card writing block reads the accumulated in the memory into the memory card ‘backup’. Peverill reference teaches about camera being mounted on an aircraft).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication US 2009/0115855 A1 disclose PHOTOGRAPHY APPARATUS, CONTROL METHOD, PROGRAM, AND INFORMATION PROCESSING DEVICE
US Publication US 2005/0271251 A1 disclose Method for automatically reducing stored data in a surveillance system
US Publication US 2003/0193409 A1 disclose Method and apparatus for tracking aircraft and securing against unauthorized access
US Patent US 7436322 B2 disclose Flight recorder system with remote wireless access.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/